DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This Office Action is sent in response to Applicant’s Communication received on August 20, 2020.

Response to Arguments
        Applicant's arguments filed August 20, 2020 have been fully considered and found persuasive. However, upon further consideration new grounds of rejections have been made as explained below.

Disposition of Claims
Claims 1-6, 8-11 and 13-17 are pending in this application.
Claims 1-6 are withdrawn from consideration.
Claims 8-11 and 13-17 are rejected.

Allowable Subject Matter
       Claims 9-11 could be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims. Further on, because independent claim 8 have 112 (b) issues (please see below 35 USC § 112 section below), said 112 (b) issues need to be solve before claims 9-11 could be allowable.

Claim Rejections - 35 USC § 112
       The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


         Claims 8-11 and 13-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 8 recites the limitations "the fuel line" and "the engine" in “…a meter assembly fluidly coupled to the fuel line between a temperature control unit and the engine…”.  There is insufficient antecedent basis for this limitation in the claim.
In order to advance to prosecution, said limitations will be read and interpreted as “…a meter assembly fluidly coupled to a fuel line between a temperature control unit and an engine…”.

Claim 14 recites the limitation "The Coriolis flow meter of claim 8, wherein the vibratory meter comprises a Coriolis flow meter”.  There is insufficient antecedent basis for this limitation (i.e. the vibratory meter) in the claim and base independent claim 8 already defined a Coriolis flow meter.
In order to advance to prosecution, said claim will be not examined against prior art because is a redundant limitation that have antecedent basis issues as well as repetitive limitations making said claim undefined.

Claim 15 recites the limitation "the temperature control unit" and "a temperature control unit" in “…the temperature control unit and an engine, and configured to measure the density of the fuel; and a temperature control unit configured to…”.  There is insufficient antecedent basis for this limitation in the claim. 
In order to advance to prosecution, said terms will be read and interpreted as “…a temperature control unit and an engine, and configured to measure the density of the fuel; and the temperature control unit configured to…”.

Claims 9-11 and 13 are also rejected under 35 U.S.C. 112(b) because of their dependency of base independent claim 8.

Claims 16-17 are also rejected under 35 U.S.C. 112(b) because of their dependency of base independent claim 15.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 8, 13 and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (Weinstein – US 2012/0096923 A1).

With regard to claim 8, Weinstein (Figs. 1-2) disclose:
A Coriolis flow meter (vibratory flowmeter 5: [0080] [Wingdings font/0xE8] “The vibratory flowmeter 5 can comprise a Coriolis mass flow meter”) for controlling a viscosity in a fuel control system (Fig. 2: [0102, 0104-0106, 0109-0111, 0126-0127, 0135, 0137]), the Coriolis flow meter (5) comprising:
a meter assembly (meter assembly 10: Fig. 1) fluidly coupled to a fuel line (fuel line on Fig. 2) between a temperature control unit (using mass-weighted temperature routine 211) and an engine (onboard engine in Fig. 2: [0092, 0097]);
a meter electronics (meter electronics 20: Fig. 1) communicatively coupled to the meter assembly (10), wherein the meter electronics (20) is configured to: 
measure a density of the fuel ([0080]) with the meter assembly (10); 
determine a Coriolis flow meter viscosity of the fuel based on the density of the fuel using an empirically determined viscosity-density relationship of the fluid (using mass-weighted viscosity routine 210: [0102, 0104-0106, 0109-0111, 0126-0127, 0135, 0137]); 
generate a signal based on the Coriolis flow meter viscosity of the fuel ([0102, 0104-0106, 0109-0111, 0126-0127, 0135, 0137]); and 
provide the signal to the temperature control unit configured to control an engine viscosity of the fuel by controlling the temperature of the fuel provided to the Coriolis flow meter based on the Coriolis flow meter viscosity and the temperature control unit viscosity (using mass-weighted temperature routine 211: [0102, 0104-0106, 0109-0111, 0126-0127, 0135, 0137]).

With regard to claim 15, Weinstein (Figs. 1-2) disclose:
A fuel control system configured to control a viscosity of fuel in the fuel control system, comprising (Please follow similar limitations as explained above in claim 8
a Coriolis flow meter fluidly and communicatively coupled to a fuel line between a temperature control unit and an engine, and configured to
 measure the density of the fuel; and 
the temperature control unit configured to 
receive fuel from a fuel source and communicatively and fluidly coupled to the Coriolis flow meter, 
wherein the temperature control unit is configured to: 
measure a temperature control unit viscosity of the fuel; 
receive a signal from the Coriolis flow meter; and 
control the engine viscosity of the fuel by controlling the temperature of the fuel based on a Coriolis flow viscosity and the temperature control unit viscosity; 
wherein the Coriolis flow meter viscosity of the fuel is based on the density of the fuel and an empirically determined viscosity-density relationship of the fluid, and the signal comprises at least one of the density of the fuel or the Coriolis flow meter viscosity of the fuel.

With regard to claim 13, Weinstein disclose the Coriolis flow meter according to claim 8, and further on Weinstein also discloses:
wherein the measured density comprises a density of the fuel (Please follow similar limitations as explained above in claim 8).

With regard to claim 16, Weinstein disclose the fuel control system according to claim 15, and further on Weinstein also discloses:
wherein the Coriolis flow meter (5
determine a viscosity of the fuel from the measured density (Please follow similar limitations as explained above in claim 8).

With regard to claim 17, Weinstein disclose the fuel control system according to claim 5, and further on Weinstein also discloses:
wherein the Coriolis flow meter (5) is configured to: 
determine a reference value ([0007, 0094, 0137]) and provide the reference value to the temperature control unit via the signal provided to the temperature control unit (Please follow similar limitations as explained above in claim 8).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUBEN PICON-FELICIANO whose telephone number is (571)272-4938.  The examiner can normally be reached on M-Th 9:00 am-6:00 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RUBEN PICON-FELICIANO/Examiner, Art Unit 3747     
                                                                                                                                                                                      /GRANT MOUBRY/Primary Examiner, Art Unit 3747